DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No.: 17/224,827 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew J. Evans (Reg. No.: 56,530) on 23 May 2022.

The application has been amended as follows: 

In Claim 1, line 4, please replace the phrase “a the region” with - - a region - - .


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and careful consideration of applicant’s remarks filed 13 May 2022 and the previously conducted Applicant-Initiated interview on 05 May 2022, Oh (US 2021/0029187 A1) does not explicitly disclose the argued claim language regarding the first and second component delta QP values in relation to “the region in the slice”. Specifically, examiner appeared to present a fair interpretation of the region in the slice in the Non-final Office Action mailed 14 February 2022 (see Oh, Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).
However, as noted by applicant, paragraph [0510] of Oh discloses that only a single region-based QP delta value is used for all components, rather than the claimed separate delta QP values for first and second components. Thus, the claimed “region” and “slice” have independent and specific meanings, in which the examiner’s previous interpretation no longer applies. Moreover, as disclosed in applicant’s Specification as originally filed, in at least paragraphs [0141]-[0143], examples of separate delta QP values for first and second components at the region level of the slice are ash_attr_region_qp_delta_luma and ash_attr_region_qp_delta_chroma. The claimed separate delta QP values for first and second components at the region level are not found in the prior art.
Therefore, in light of this, the prior art of record fails to anticipate or fairly suggest the features of decoding a first delta QP value for the first component of the attribute for a region in the slice and decoding a second delta QP value for a second component of the attribute for the region, along with all other limitations specified in independent Claims 1, 18, and 22-23.
Dependent Claims 2-17 and 19-21 are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482